Citation Nr: 1722472	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hip condition.

2.  Entitlement to service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities.

3.  Entitlement to service connection for lumbar back condition.

4.  Entitlement to service connection for left shoulder condition to include numbness and tingling in the arm.

5.  Entitlement to service connection degenerative joint disease of the right knee.

6.  Entitlement to individual employability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1985, from November 1986 to October 1990, and from February 2003 to March 2004, which included service in the Southwest Asia Theater of operations during the Persian Gulf War.    

This matter comes to the Board of Veterans' Appeal (Board) from a November
2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In June 2014, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

In April 2015, the Board remanded this matter for further development.

The issues of entitlement to service connection for atherosclerotic peripheral vascular disease, left shoulder, right knee, lumbar spine disabilities and entitlement to TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a diagnosed bilateral hip disability, or an undiagnosed illness, manifested as pain to include as a result of Persian Gulf service.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard September 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in June 2015.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.

Generally, in order to establish service connection there must be medical evidence or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For those conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, service connection for certain chronic disorders, including arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition to the methods outlined above, service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order to establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more post-service, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term 'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).  

The Veteran contends that his bilateral hip condition was incurred during his active military service.  Specifically, in a May 2009 letter, the Veteran reported that "since returning from Iraq the pain has gone from [his] calves to now [his] whole legs and now [his] hips and back."  The Veteran does not contend, and the evidence does not show, that he had any injuries to his hips during service.

Service treatment records are negative for a bilateral hip disability or treatment for hip pain.  Post-VA and private treatment records show no treatment for his right hip condition, or any hip condition for that matter.  

At a VA examination in June 2004, a VA examiner did not diagnose a bilateral hip disability.  The Veteran underwent a VA examination in August 2013 VA examination report, but no underlying disability was found.  X-rays were negative for evidence of a bilateral hip disability; the clinical finding was "no specific acute abnormality."

The Veteran was provided with another VA examination in June 2015, pursuant to the Board's remand directives.  Following claims file review and physical examination; the examiner indicated that a bilateral hip disability was not present.  The examiner further opined that the Veteran's claimed bilateral hip and thigh conditions are not as least as likely caused by injury, illness or event during military service.  The examiner further opined that the Veteran's claimed hip/thigh condition did not constitute an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The examiner explained that no hip or thigh injury or condition was noted upon his review of the service treatment records.  The examiner also explained that the Veteran's complaint of bilateral thigh pain is most consistent with claudication pain from lower extremity vascular insufficiency.  The examiner noted that the Veteran has pain with range of motion of the posterior lateral hip areas bilaterally with range of motion, hip flexion and extension most consistent with history of chronic low back pain from mixed features of strain and spondylosis or degenerative arthritis.  He also had pain into the low back along with hip motion testing and hamstring tightness bilaterally.

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against this claim.  Inasmuch as the Veteran's service records show that he served in Southwest Asia, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  The Veteran's DD Form 214 shows that he served in Iraq from March 2003 to September 2003.  However, the record does not present a sound medical basis for concluding that his claimed bilateral hip disorder is a manifestation of an undiagnosed illness or qualifying chronic disability associated with his Persian Gulf War service. 

The June 2015 VA opinion, which indicates that the Veteran's hip pain and symptoms are merely symptoms of his [non-service-connected] lumbar spine disc disease, degenerative joint disease, and atherosclerotic peripheral vascular disease of the bilateral lower extremities, is competent and persuasive.  The examiner also determined that the bilateral hip pain symptoms do not represent an undiagnosed illness or a medically-unexplained chronic multisymptom illness.  The 2015 VA opinion is competent and highly persuasive because the examiner reviewed the Veteran's medical records, and considered his medical history, conducted a clinical examination and provided an unequivocal opinion supported with clear reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has testified that his bilateral hip condition is not related to his atherosclerotic peripheral vascular disease of the bilateral lower extremities.  See July 2014 Hearing Transcript, p.13.  

While the Veteran is certainly competent to report hip pain and discomfort, as they are readily observable by the five senses; he is not competent to provide opinions on medically complex matters.  Determining the proper underlying clinical diagnosis of an orthopedic disability and also determining the etiology for such disability are complex medical assessments that require clinical tests, medical training and expertise.  In other words, this is not capable of lay observation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As the record fails to demonstrate that the Veteran has any specialized medical knowledge and/or training his unsupported lay opinions with respect to the diagnosis and/or etiology of his claimed hip condition is not competent and therefore of no probative weight.  

To the extent that the bilateral hip pain symptoms are attributed by competent medical evidence to known clinical diagnoses of peripheral vascular disease, lumbar spine disc disease, and degenerative joint disease, and are otherwise not found to represent an undiagnosed illness or a medically-unexplained chronic multisymptom illness; presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  

Turning to the elements necessary to establish service connection on a direct basis, the element of a current disability has not been established.  The findings from the June 2004, August 2013, and June 2015 VA examinations are persuasive in this regard.  There is no other credible, competent evidence of a diagnosed bilateral hip disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence weighs against the claim.  The benefit of the doubt does not apply and service connection for bilateral hip pain, including as due to an undiagnosed illness under 38 C.F.R. §  3.317, is denied.


ORDER

Service connection for a bilateral hip disability manifested by pain, to include as due to undiagnosed illness, is denied.


REMAND

Unfortunately, as discussed in detail below, the Board finds that there not been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the claim of service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities, the Board's prior remand instructed that the Veteran undergo a VA examination.  An opinion was to be obtained as to whether it was 'clear and unmistakable' that peripheral vascular disease both preexisted service and was not aggravated as a result of active duty service from February 2003 to March 2004.

In a June 2015 opinion, a VA examiner indicated that it is "not as least as likely aggravated beyond natural course due to illness, injury or event during military service, 02/2003 to 03/2004."  

The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  See 38 C.F.R. § 3.304; see also Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).  On remand, the examiner must provide the requested opinions using the appropriate evidentiary standard, which requires "clear and unmistakable evidence." 

As to the claim of service connection for a low back disability, the record reflects that at the August 2013 VA examination, an examiner noted findings of degenerative joint disease and herniated disc in July 1998, prior to the Veteran's third period of active duty from February 2003 to March 2004.

At the June 2015 VA examination, the examiner provided opinions with respect to whether a current back disability is related to service, to include one episode of lumbar sprain therein.  The examiner also noted that a July 1998 lumbar spine X-ray revealed a lumbar disc herniation at level L5-S1 of unknown duration.  

In light of the evidence showing a diagnosed back disability prior to the Veteran's third period of active service, an addendum opinion is needed as to whether it is 'clear and unmistakable' that the preexisting degenerative joint disease and herniated lumbar disc shown in 1998, both preexisted service and was not aggravated as a result of active duty service from February 2003 to March 2004.

As to the claims of service connection for right knee and left shoulder disabilities, the Veteran was afforded an additional VA examination in June 2015 to obtain needed medical opinions as to the relationship between his respective current disabilities i.e., degenerative joint disease and impingement syndrome, and his military service.  The opinions provided by that examiner are inadequate because the examiner did not provide a rationale for the opinions and appears to have relied solely on the fact that the Veteran's service treatment records were negative for either disability.  These issues are therefore again remanded for an addendum opinion with supporting rationale in compliance with the prior Remand directives.  

Finally, the TDIU claim remains inextricably intertwined with the above claims for service connection.  Accordingly, the Board finds that it cannot be adjudicated until the AOJ completes the directed development of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the June 2015 VA examiner for an addendum opinion.  If that examiner is unavailable, the file should be provided to another examiner.  The new examiner is to provide the requested opinions after reviewing the claims file and the Board's Remand; a physical examination is within the discretion of the new examiner.  The examiner must address EACH of the following:

Peripheral Vascular Disease

a) Does the evidence of record clearly and unmistakably (i.e., this is an onerous test, it must be undebatable) show that atherosclerotic peripheral vascular disease of the bilateral lower extremities existed prior to his entry into active duty from February 2003 to March 2004; and

b) Does the evidence of record clearly and unmistakably show that the preexisting atherosclerotic peripheral vascular disease of the bilateral lower extremities was NOT aggravated by active duty from February 2003 to March 2004; OR, that any increase in disability was due to the natural progression of the disease?  The examiner should explain what evidence supports that conclusion.

The examiner is advised that 'aggravation' is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

Lumbar Spine

a) Does the evidence of record clearly and unmistakably (i.e., this is an onerous test, it must be undebatable) show that lumbar disc herniation at L5-S1 and lumbar degenerative joint disease existed prior to the Veteran's entry into active duty from February 2003 to March 2004; and

b) Does the evidence of record clearly and unmistakably show that the preexisting lumbar disc herniation at L5-S1 and lumbar degenerative joint disease were NOT aggravated by active duty from February 2003 to March 2004; OR, that any increase in disability was due to the natural progression of those diseases?  The examiner should explain what evidence supports that conclusion.

The examiner is advised that 'aggravation' is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A rationale must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

Right Knee and Left Shoulder

The examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that right knee degenerative joint disease and/or left shoulder impingement syndrome is related to or had its onset during any of the Veteran's three periods of active duty; or manifested to a compensable degree in the first year period following any of these periods of service?  

The examiner must explain what evidence supports his conclusion.  In doing so, the examiner must include discussion of the Veteran's contention that these disabilities are due to the physical training he participated in during active duty and the general physical rigors of service.  Failure to acknowledge and discuss these contentions will result in the opinion being returned as inadequate.  See Stegall, 11 Vet. App. 268 (1998).

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  The examiner is further advised that the lack of a diagnosis of, or treatment for, the claimed left shoulder and right knee disabilities in service is not, by itself, a sufficient reason to find there is no nexus to service.  

2.  Then, readjudicate the appeal, including entitlement to TDIU.  If any benefit sought is not granted in full, the Veteran must be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


